Exhibit 10.1
 
 
AMENDMENT TO AGREEMENT


This AMENDMENT (the “Amendment”) is made as of March 17, 2016, by and among
ARIAD Pharmaceuticals, Inc., a corporation organized and existing under the laws
of the State of Delaware (the “Company”), and the entities listed on Schedule A
hereto (collectively, the “Sarissa Group”).


WHEREAS, the Company and the Sarissa Group are parties to that certain Agreement
dated as of April 28, 2015 (the “Agreement”);


WHEREAS, the Company and the Sarissa Group desire to amend the Agreement as
provided herein and subject to the terms and conditions hereof.


NOW, THEREFORE, in consideration of the covenants and promises set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereby agree as follows:


1.            Capitalized Terms.  Capitalized terms used but not otherwise
defined herein shall have the meanings specified in the Agreement.


2.            Amendment.  The definition of “Standstill Period” set forth in
Section 1 of the Agreement is hereby amended and restated in its entirety to
read as follows:


   “Standstill Period” shall mean the period beginning on the Berger Retirement
Date and ending on March 17, 2016.


3.            Additional Agreements.  As a condition and inducement to the
Company’s willingness to enter into this Amendment, the Sarissa Group hereby
agrees that it and its Affiliates shall not give notice in accordance with the
Company’s bylaws of the nomination of directors or proposal of other business
for the 2016 Annual Meeting.


4.            Miscellaneous.


4.1        Except as expressly amended hereby, the Agreement shall remain in
full force and effect in accordance with its terms. From and after the date
hereof, any reference to the Agreement shall mean the Agreement as amended
hereby.


4.2        The Agreement, as amended pursuant to this Amendment, the Existing
Agreement and the Confidentiality Agreement constitute the full and entire
understanding and agreement between the parties with regard to the subjects
thereof and hereof.


4.3        The provisions of Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 5.10, 5.11,
5.12, 5.13, 5.14 and 5.15 of the Agreement are incorporated by reference herein
mutatis mutandis and this Amendment shall be governed by and construed in
accordance with such provisions.


4.4        This Amendment may be executed in any number of counterparts, each of
which shall be an original, but all of which together shall constitute one
instrument.
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper duly authorized officers as of the day and year
first written above.





 
ARIAD PHARMACEUTICALS, INC.,
                 
 
By:
/s/ Thomas J. DesRosier       Name:  Thomas J. DesRosier       Title:    EVP,
Chief Legal and Administrative Officer          

 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SARISSA CAPITAL MANAGEMENT LP,
         
 
By:
/s/ Mark DiPaolo       Name:  Mark DiPaolo       Title:    General Counsel      
   

 
 

 
SARISSA CAPITAL DOMESTIC FUND LP,
         
 
By:
/s/ Mark DiPaolo       Name:  Mark DiPaolo       Title:    Authorized Person    
     

 
 

 
SARISSA CAPITAL OFFSHORE MASTER FUND LP,
         
 
By:
/s/ Mark DiPaolo       Name:  Mark DiPaolo      
Title:    Authorized Person
         

 
 

 
SARISSA CAPITAL FUND GP LP,
         
 
By:
/s/ Mark DiPaolo       Name:  Mark DiPaolo       Title:    Authorized Person    
     

 
 

 
SARISSA CAPITAL OFFSHORE FUND GP LLC,
         
 
By:
/s/ Mark DiPaolo       Name:  Mark DiPaolo       Title:    Authorized Person    
     

 
 

--------------------------------------------------------------------------------

 
SCHEDULE A
 
SARISSA GROUP


Sarissa Capital Management LP


Sarissa Capital Domestic Fund LP


Sarissa Capital Offshore Master Fund LP


Sarissa Capital Fund GP LP


Sarissa Capital Offshore Fund GP LLC

